In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-12-0295-CV
                              ________________________


                              Leoncito Plant, L.L.C., Appellant

                                              v.

                     Susan Combs, Comptroller of Public Accounts and
                Greg Abbott, Attorney General of the State of Texas, Appellees



                           On Appeal from the 126th District Court
                                   Travis County, Texas
         Trial Court No. D-1-GN-11-001116, Honorable Stephen Yelenosky, Presiding


                                      April 10, 2013

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant has filed a motion to dismiss. Without passing on the merits of the

case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1)

and dismiss the appeal. Having dismissed the appeal at appellant=s request, no motion

for rehearing will be entertained, and our mandate will issue forthwith.

                                           Per Curiam